BOUTALL, Judge.
This is the companion case to Rosensweig v. The Travelers Insurance Company, #7143 of our Docket, La.App., 333 So.2d 334 handed down this same date. We have explained the procedural posture and examined into the question of liability in the companion case. We held that the defendants, The Travelers Insurance Company and Vista Shores Club, Inc., were solidarity liable for the damages due the plaintiff in that case, Herman Rosensweig, and for the same reasons, we hold these same defendants to be liable for the damages caused to H. Alvin Strauss, plaintiff in this cause, for the slip and fall he suffered at the same time and place on these premises. Accordingly, we proceed to an examination of his injuries and damage.
Mr. Strauss also injured his shoulder in the fall, although not as severely as Mr. Rosensweig. He was similarly taken to the Touro Infirmary Emergency Room for treatment and Dr. Grunsten was his treating physician. It was determined that he suffered a tear of .the rotator cuff musculature in his right shoulder. This is a series of muscles connecting the scapula to the humerus, and as a result of the tear some scar tissue remains at the site. It was necessary that his arm be placed in a sling and he was given medication for pain. He was deprived of the use of his arm for about a month and was not discharged for about six weeks after his injury. It was necessary that he continue to exercise his shoulder and arm in order to achieve as much range of motion as possible. Mr. Strauss testified that he continues to have trouble with his arm, and that he has limitations upon its use, and occasional periods of pain. The doctor testified that it remains necessary to exercise the arm and shoulder and that there is a tendency for tendonitis or bursitis to develop in the area. We believe that an award of $2500 is adequate under the circumstances. We also award him medical expenses of $60.00.
For the reasons assigned above and in the companion case, we affirm the judgment appealed from with the exception of that portion of the judgment rendered in favor of The Travelers Insurance Company and Vista Shores Club, Inc. against the plaintiff, H. Alvin Strauss, which we set aside and reverse. It is now ordered that there be judgment herein in favor of plaintiff, H. Alvin Strauss and against the defendants, The Travelers Insurance Company and Vista Shores Club, Inc. in solido in the full sum of $2,560.00, together with interest from date of judicial demand until paid, and for all costs of these proceedings.

AFFIRMED IN PART, REVERSED IN PART.